the major Powers. With the emergence of scores of new, independent States, world economic and political relations have become increasingly complex and interdependent. Throughout these three decades, as its membership has nearly tripled, the United Nations has undertaken enlarged responsibilities on behalf of mankind, becoming more vital than at its inception and, indeed, indispensable.
29.	Through its role in overcoming various difficulties in the aftermath of the Second World War, the United Nations has firmly consolidated its function as the one universal Organization charged with the maintenance of world peace and security. It has facilitated the process of decolonization and has contributed significantly to the economic and social advancement of the developing countries. It has been a vital forum for the deliberation of economic and social questions and of issues in the field of human rights.
30.	The United Nations has also made it possible for us to deal together, from a world-wide perspective, with specific problems which reflect our growing interdependence problems, for example, related to international trade and economic development, the environment, natural resources and food.
31.	The world has been transformed over the past 30 years, but the purposes and principles of the United Nations, as set forth in Articles 1 and 2 of its Charter, have lost none of their significance; on the contrary, they have become more relevant and more important. On this thirtieth anniversary of the United Nations, we, the Members of the Organization, would do well to rededicate ourselves to those purposes and principles, governing our conduct accordingly.
32.	One of the major developments of the past year was the termination of the prolonged war in IndoChina. I welcome the fact that the nations of IndoChina have now begun their postwar rehabilitation and are directing their energies and resources towards economic and social development. Restoration qf stability in that area, and progress in development, will, I believe, help consolidate the foundations for peace in Asia.
33.	In this new Asian environment, the maintenance of peace and stability on the Korean peninsula is essential. The fact that the United Nations has been directly involved with this problem for a quarter of a century demonstrates the extraordinary difficulty of achieving the peaceful unification of Korea. Our experience also indicates that, in seeking a solution to the Korean question, we must shun such abrupt changes as would create greater instability in the area. Rather, we should be guided by realism, proceeding in orderly stages towards the goal of peaceful unification. The draft resolution my Government is sponsoring at this session [see A/10327, para. 10] in the context of the discussion of the question of Korea calls for dialog among the parties directly concerned tor the purpose of working out appropriate arrangements whereby the United Nations Command can be dissolved without endangering peace and stability on the Korean peninsula. Our aim is to find solutions to the issues through dialog rather than confrontation. I appeal to the General Assembly at this session to pursue a realistic approach to this problem so that we may in time attain lasting peace on the Korean peninsula.
34.	It has been most gratifying to learn of the agreement reached by Egypt and Israel for a new military disengagement in the Sinai peninsula. The fact that the negotiations persisted through many difficult phases and finally produced an agreement brightens our hope for still further progress towards a just and lasting peace in the Middle East. The present agreement reflects the determination of the parties concerned to move towards peace and is also a tribute to the tireless efforts of Mr. Kissinger, the United States Secretary of State, as mediator. Japan offers its high praise to all those whose attitudes and efforts made this agreement possible.
35.	Yet there is much more to be done. My Government strongly urges the countries concerned to maintain their momentum towards a peaceful settlement, specifically towards the speedy implementation of Security Council resolution 242 (1967) in accordance with Security Council resolution 338 (1973). The fundamental position of my Government is that the countries concerned should resolve the Middle Eastern problem through negotiations and that the following principles should be adhered to: first, the acquisition of territory by force is inadmissible, and therefore Israeli armed forces should be withdrawn from all the territories occupied in the 1967 war; secondly, all parties concerned, including Israel, have the right to live in peace, and that right must be respected. Moreover, a just and lasting peace in the Middle East requires that the legitimate rights of the Palestinians be recognized and respected in accordance with the Charter of the United Nations.
36.	My Government earnestly hopes for a settlement of the Middle East conflict in compliance with those principles so that a just and durable peace may at last come to the peoples of that region. Meanwhile, it goes without saying that Japan will continue to support humanitarian assistance to the refugees through the United Nations Relief and Works Agency for Palestine Refugees in the Near East.
37.	The situation in southern Africa has undergone a remarkable change in the course of the past year. People's liberation movements in the Non-Self- Governing Territories, which have earned world-wide support, together with the decolonization policy of the Portuguese Government, have brought about the birth of a number of newly independent nations. The United Nations has played an extremely important role in this process. However, the prospects are far from bright for an early solution of the issues of Southern Rhodesia and Namibia or the question of apartheid in South Africa. The situation in Angola also continues unstable.
38.	I believe that Members of the United Nations should multiply their efforts, both within and outside the Organization, in search of solutions for those political issues which still persist in southern Africa. In particular, Japan supports the countries concerned, and especially the neighboring African States, in their persistent efforts to correct the wrongs of colonialism and racial discrimination, which Japan has consistently opposed. We also strongly urge the Government of the Republic of South Africa and the white minority regime of Southern Rhodesia to heed the severity with which their policies are criticized by the international community and to bring about in their respective Territories the transformations which are essential to justice and tranquility for all the peoples of southern Africa.
39.	For 30 years the United Nations has provided a universal and continuing forum for world disarmament, Despite efforts exerted through this Organization, however, the number of nuclear-weapon States has been increasing, nuclear testing has continued, and the race in both nuclear and conventional armaments is unabated. In the introduction to his report on the work of the Organization [AjlOOOIjAdd.1], the Secretary-General has pointed out the increasing danger of nuclear proliferation, and has called for greater efforts to reach agreement on truly effective disarmament measures. I concur wholly in this view.
40.	The unanimous adoption of the Final Document of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons [AjC.lj 1068, annex I] last May, aimed at consolidation of the regime established by the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], should in my view be welcomed as one positive step forward in this direction. I should like to recall, however, that at that Conference many non-nuclear- weapon States, including Japan, emphasized a cardinal point: namely, that the nuclear-weapon States should exert more vigorous efforts in the future to achieve nuclear disarmament.
41.	In this connexion, I should like to underscore our urgent appeal to the nuclear-weapon States to persist unwaveringly in their efforts to carry out measures for nuclear arms control and nuclear disarmament, including the new agreement now being negotiated between the United States and the Soviet Union in the context of their Strategic Arms Limitation Talks, and agreement on a comprehensive nuclear- test ban. At the same time, I wish to urge those nuclear- weapon States which have been conducting nuclear explosions outside the existing regime for disarmament, such as the partial nuclear test-ban Treaty and the non-proliferation Treaty, to join in the observance of these disarmament measures to add their weight to the efforts to achieve world disarmament.
42.	It is necessary also to prevent further nuclear proliferation in the guise of nuclear testing for peaceful purposes. 1 urgently request that the current session of the General Assembly instruct the Conference of the Committee on Disarmament and other appropriate international bodies to mobilize their expertise for the purpose of determining how the international community can control nuclear explosions for peaceful purposes. Every country should refrain from conducting such explosions until an effective and reasonable international regime for the peaceful application of nuclear explosions has been established.
43.	The Government of Japan has submitted the Treaty on the Non-Proliferation of Nuclear Weapons to the Diet for approval of its ratification. The Government of Japan will continue its efforts to ratify that Treaty at the earliest possible date so that we may participate in name as well as in fact in international efforts for nuclear non-proliferation.
44.	International economic problems, including the basic problems of development, are today as crucial to us as the maintenance of world peace and security.
45.	We expressed our basic position on these problems earlier this month during the seventh special session of the General Assembly. I welcome the fact that there emerged from that special session broad guidelines for our future course of action in these fields.
46.	In recent years every country, including my own, has been suffering from recession, inflation and balance-of-payments difficulties. In particular, the economic difficulties of many developing countries have become critical. Japan fully understands the frustrations of these countries and supports their aspirations to greater economic security and development.
47.	Raising the living standards of peoples in developing countries and promoting their economic and social development can only be achieved through concerted and well-co-ordinated actions among all of us. Together we must strenuously seek to prevent the world economy from contracting. Every country, whether developed or developing, has the obligation to contribute to better balanced and more equitable international economic relations. We must continue the constructive dialog we began earlier this month, basing it on an objective and realistic appraisal of the world economic situation. Japan, encouraged by the spirit of dialog and co-operation that prevailed at the recent special session, will continue to dedicate its energies to achieving concrete results at forthcoming conferences in this field, including the fourth session of the United Nations Conference on Trade and Development.
48.	The problem of development should not be considered solely in terms of economics. We should also embrace the broad area of social development, indeed the whole range of activities which contribute to human fulfillment, deepening our creative understanding in all these fields. In this connexion, it is gratifying that the United Nations University, which opened recently in Tokyo, is now approaching full- scale operations, and will soon organize a network of scholars from all over the world to engage in research activities of benefit to all mankind. I sincerely hope the University will receive the active support of all States Members of this Organization.
49.	Having stated Japan's position on a number of specific issues facing the United Nations today, I should like, on this thirtieth anniversary, to share with the Assembly our thoughts concerning the functioning of the United Nations, with a view to strengthening the Organization.
50.	First, regarding universality of membership of the United Nations, starting with an original membership of 51 States, the United Nations has now grown to 141 States. In the process it has become an organization representative of virtually every race, religion and ideology in the world today. This representativeness has contributed to the Organization's fulfillment of its wide-ranging responsibilities under the Charter, and has greatly enhanced its effectiveness. I am convinced of the desirability of universality of membership so that the United Nations may continue to 
function as a genuinely representative forum for international co-operation. For this purpose it is imperative that membership be open, and remain open, to all peace-loving States able and willing to carry out the obligations set forth in the Charter.
51.	Secondly, regarding the decision-making process in the United Nations and the implementation of its decisions, with a membership of 141 States and the wide diversity of the tasks to be carried out, how can we hope to secure the co-operation of Member States in finding solutions to specific problems? And how can we actually implement our resolutions? These are not academic concerns; they are vital questions which affect the very raison d'etre of the Organization. In the process of decision-making in the United Nations, the essence of international co-operation lies in the willingness of all concerned to search, in a spirit of dialog and co-operation, for solutions which are both workable and mutually acceptable.
52.	In that sense the recently concluded seventh special session was an encouraging experience. Thanks to the perseverance and the co-operative attitudes of Member States, that special session adopted by consensus a text [resolution 3362 (S-Vll)] which embodied a number of important and extremely complex agreements. It is precisely such experiences that confirm our hopes for the future functioning of this Organization and for the constructive role that the United Nations alone can play in the years ahead.
53.	Thirdly, I would mention the problem of how to cope with the ever-accumulating financial deficit. Deeply deploring a possible deterioration in the effective and smooth working of the United Nations as a result of such financial deficits, Japan took the lead last year in making a voluntary contribution. We hoped that our initiative would set the pattern for a once- and-for-all solution to that problem. Few countries followed suit, however, and no solution is yet in sight. I should like to take this opportunity to repeat our request to Member States, especially to those which are major contributors to the financing of the United Nations, to extend their constructive cooperation. Since the size of the regular budget of the Organization tends to increase year by year, with the expansion of fields of activity, it is essential that we attempt to achieve more efficient, cost-effective uses of the financial resources of the Organization.
54.	I should like also to mention the importance of strengthening the functions of the United Nations by seeking improvements within the framework of the existing Charter, as well as through Charter review. It is Japan's hope that the review of the functioning of the United Nations, including a review of the Charter, initiated this year by the Ad Hoc Committee on the Charter of the United Nations, will lead to constructive results.
55.	Japan, as an active Member of the United Nations, has renounced the option of becoming a military Power and has long since determined to entrust its peace and security to the justice and faith of the peace- loving peoples of the world. That spirit of pacifism, in pursuit of international harmony, is the source of our policy of co-operation with the United Nations, lhat policy has been and will continue to be a fundamental commitment of Japan's foreign policy, since we consider the United Nations to be the core organization for perfecting international co-operation and achieving world peace.
56.	In conclusion, on this occasion of the thirtieth anniversary of the founding of the United Nations, I wish to reaffirm, in the name of the Government and people of Japan, our determination to continue to work for international co-operation and the cause of peace. We shall adhere strictly to the principles enshrined in the Charter of the United Nations. We shall devote our redoubled efforts, in co-operation with all Member States, to strengthening this indispensable Organization and to making it an even more effective instrument for achieving the aspirations of this generation and fulfilling the best hopes and dreams we share of a better and more peaceful world for generations to come.
